Exhibit 10.1

SECOND AMENDMENT TO

TENNECO INC. CHANGE IN CONTROL

SEVERANCE BENEFIT PLAN FOR KEY EXECUTIVE

(As Amended and Restated Effective as of December 12, 2007)

WHEREAS, Tenneco Inc. (the “Company”) maintains the Tenneco Inc. Change in
Control Severance Benefit Plan for Key Executives (as amended and restated
effective as of December 12, 2007) (the “Plan”);

WHEREAS, pursuant to the terms of the Plan, the Board of Directors of the
Company has the authority to amend the Plan, subject to certain restrictions
that are not currently applicable; and

WHEREAS, it is now desirable to amend the Plan to modify the provisions relating
to tax gross-up payments.

NOW, THEREFORE, the Plan is hereby amended, effective as of April 27, 2015 in
the following particulars:

1. By adding the following as the last sentence of Section 5(A) of the Plan:

“The foregoing provisions of this Section 5(A) shall not apply to any Key
Executive who first becomes a member of Executive Group I on or after January 1,
2014.”

2. By adding the following as the last sentence of Section 5(B) of the Plan:

“The foregoing provisions of this Section 5(B) shall not apply to any Key
Executive who first becomes a member of Executive Group II or III on or after
January 1, 2014.”

3. By redesignating Sections 5(C), (D), (E) and (F), respectively, of the Plan
as Sections 5(D), (E), (F) and (G) thereof, respectively; by changing all cross
references in the Plan to Sections 5(C), (D) (E) and (F), respectively, to cross
references to Sections 5(D), (E), (F) and (G) thereof, respectively, to reflect
the redesignation of the foregoing Sections; and by adding the following new
Section 5(C) to the Plan:

 

  “C. If the Key Executive is a member of Executive Group I, II or III
immediately prior to the Change in Control and became a member of any of the
applicable Executive Groups on or after January 1, 2014 and if any portion of
the Payments shall be subject to the Excise Tax, then the Payments shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to the Key Executive is subject to the Excise Tax if such reduction
would result in the Key Executive retaining an amount, determined after
application of the Excise Tax on the Payments, that is greater than the amount
the Key Executive would retain if the Payments were made without such reduction.
In no event shall a Key Executive described in this Section 5(C) be entitled to
a Gross-Up Payment.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set forth
herein by its authorized officer.

 

TENNECO INC. By:

/s/ Gregg A. Bolt

Name:

Gregg A. Bolt

 

2